DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHARLES FAUSTIN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3005

                              [April 15, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 502008CF017526CXX.

  Charles Faustin, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Johnson v. State, 276 So 3d 314 (Fla. 4th DCA 2019).

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.